                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   DR. MOON – NEWSPAPER ARTICLE

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. STC Interpreting assumes no
   liability for the way in which the translation is used by the customer or any third party,
   including end users of the translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                           Translator’s Signature
                                           Translator: Ismail Elmersawy




                                           By: Mehrdad Foroughipour
                                           STC Interpreting
                                           Date: September 10, 2020



9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                    Page 1 of 2
www.STCinterpreting.com                  support@STCinterpreting.com
                             STC INTERPRETING
    NEWSPAPER: AL RAYA
    ARTICLE DATED: SUNDAY MAY 17, 2009
    Page 5

“WE ACTED CLEVERLY SO WE REACHED OUR DESIRED
GOAL,” DR. MOON

Dr. Moon, the head coach of the Al Anabi team, the Pro
Modified class, expressed his deepest satisfaction
about the excellent results obtained by the team
champions after the fierce competitions in the fifth and last
round of the Qatar Drag Race Championship.

Moon said that the champions of the Al Anabi team for
drag racing in general, especially the Pro Modified class,
were extraordinary stars as they made amazing results.
Thus, they crowned their great efforts over the past period
to win the title in the fifth and last round of this great
championship. Dr. Moon confirmed that he was extremely
optimistic about the whole time spent because of the high
spirit of all the members of the Al Anabi team.

“We worked so cleverly over the past time and used all
successful means until we accomplished it. But this does
not stop me from admitting that the competitions were
very tough. We did not accomplish these successes easily as
some people might think, especially that many teams were
preparing to win titles,” Dr. Moon added.

“This success did not come out of nothing. It was a natural
result of the great care and support toward the Drag Race
in Qatar. This is in addition to the quality of the car and
motorcycle tracks. I won’t be exaggerating to state that this
is one of the best racing tracks in the world thanks to
security, safety, and continuous maintenance as per the
world standards,” the head coach of the Al Anabi team, the
Pro Modified class, stated.

Dr. Moon concluded his statements by confirming that the
Al Anabi Drag Racing team managed to dominate in the
drag racing thanks to the conscientious management and
huge support from HH Sheikh Khalid bin Hamad Al Thani,
President of the Qatar Car & Motorcycle Racing Club. He
advanced the drag racing sport to make giant leaps in Qatar
in a short time.

    9854 National Blvd. # 359                   Phone: 310-287-0405
    Los Angeles, CA 90034                       Fax:   310-943-2747           Page 2 of 2
    www.STCinterpreting.com                     support@STCinterpreting.com
                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   SHANNON JENKINS – NEWSPAPER ARTICLE

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. STC Interpreting assumes no
   liability for the way in which the translation is used by the customer or any third party,
   including end users of the translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                           Translator’s Signature
                                           Translator: Ismail Elmersawy




                                           By: Mehrdad Foroughipour
                                           STC Interpreting
                                           Date: September 10, 2020



9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                    Page 1 of 1
www.STCinterpreting.com                  support@STCinterpreting.com
                        STC INTERPRETING
NEWSPAPER NAME: Al Sharq
ARTICLE DATED: May 17, 2009
Page 10

“THE EFFORTS OF HH SHEIKH KHALID BIN HAMAD
LED THE AL ANABI TEAM TO THE TOP,” SHANNON
                   JENKINS

Shannon Jenkins, the head coach of the Al Anabi
team, the sportsman class, confirmed that the
successes made by the Al Anabi team in the finale
of the Qatar Drag Race Championship are an
outstanding achievement that fulfilled all the
team’s ambitions in this short time.

“The most beautiful thing about this
accomplishment is that the team started from the
scratch. Thanks to the care and support of HH
Sheikh Khalid bin Hamad Al Thani, President of the
Qatar Car & Motorcycle Racing Club, we made
these giant leaps and made one success after
another until we attained international levels. I
believe that winning this first championship is great
for the Al Anabi team as it confirms that the team is
growing and improving exponentially,” Jenkins said.

“My happiness doubled of course with this gain
because it pleased the wide fans of the Al Anabi
team that attended in thousands in the final day to
support the players and push them to do their best
efforts,” the head coach of the Al Anabi team, the
sportsman class, added.




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747           Page 1 of 1
www.STCinterpreting.com                    support@STCinterpreting.com
                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   VON SMITH – NEWSPAPER ARTICLE

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. STC Interpreting assumes no
   liability for the way in which the translation is used by the customer or any third party,
   including end users of the translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                           Translator’s Signature
                                           Translator: Ismail Elmersawy




                                           By: Mehrdad Foroughipour
                                           STC Interpreting
                                           Date: September 10, 2020



9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                    Page 1 of 1
www.STCinterpreting.com                  support@STCinterpreting.com
                           STC INTERPRETING
 NEWSPAPER: AL WATAN
 ARTICLE DATED: MAY 17, 2009
 Page 5

“OUR RISE TO THE CHAMPIONSHIP IS THANKS TO
MANAGEMENT AND FANS,” VON SMITH, STAR OF
THE AL ANABI TEAM

He is a special champion. He is a star in the auto
racing. And he is a pillar of the auto sport in Qatar
and the Gulf. Von Smith, the player of the Al Anabi
team, started to be noticed by all followers and
observers of this sport. In addition, he still has lots
of huge ambitions that urge him to look forward to
more accomplishments and innovations in the
racetracks.

In a quick interview with the Al Anabi star who is a
golden champion after winning the Round 5 and the
general title of the Qatar Car & Motorcycle Racing
Club, he expressed his great happiness for this
accomplishment.

“I won twice in the final day of the tough
championship. I was able to win the championship
and Round 5 at the same time for me and for the Al
Anabi team. Therefore, I cannot describe my
happiness with this fantastic triumph which I
dedicate to HH Sheikh Khalid bin Hamad Al Thani,
who is the primary person who should get all the
credit for his tremendous care and unlimited
support to all team members. I think he made us
champions in this short time,” Von Smith said in his
statements.

“The management of the Qatar Car & Motorcycle
Racing Club, presided by HH Sheikh Khalid bin
Hamad Al Thani, created all the appropriate
conditions for us to make every effort to be
champions. Therefore, I consider these successes
the least we can offer to the club family for this
continuous support for us, and the simplest
appreciation for the management and fans that
support all members of the Al Anabi team,” Von
Smith added.

 9854 National Blvd. # 359                     Phone: 310-287-0405
 Los Angeles, CA 90034                         Fax:   310-943-2747           Page 1 of 1
 www.STCinterpreting.com                       support@STCinterpreting.com
                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   FAISAL AL HENZAB – NEWSPAPER ARTICLE

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. We do not guarantee that the
   original is a genuine document, or that the statements contained in the original
   document are true. Further, STC Interpreting assumes no liability for the way in which
   the translation is used by the customer or any third party, including end users of the
   translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                            Translator’s Signature
                                            Translator: Ismail Elmersawy




                                           By: Silene Conceicao
                                           STC Interpreting
                                           Date: September 11, 2020

9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                   Page 1 of 1
www.STCinterpreting.com                  support@STCinterpreting.com
                                         STC INTERPRETING
         NEWSPAPER: Al Sharq
         Date: May 17, 2009
         Page: 11
“WITH THE PRESENCE OF SHEIKH KHALID BIN HAMAD AL THANI, WE WILL MAKE
              MORE ACCOMPLISHMENTS,” FAISAL AL HENZAB

        OUR EYES ON AMERICA AND WE ARE HAPPY FOR THE SUCCESSES

Faisal Al Henzab, the Secretary General of the Car & Motorcycle Racing Club, has
expressed his thanks and appreciation to HH Sheikh Khalid bin Hamad Al Thani, the
club president, for all the considerable efforts he has made recently.

“These marvelous efforts of my boss, Sheikh Khalid bin Hamad Al Thani, ignited our
enthusiasm to reach the highest success possible either in organization or
competition inside the racetrack. In fact, the club president encouraged me greatly
more than anyone else. Since he entrusted me considerably, I decided to expend
my efforts at a maximum level over the past period to tell everybody that we were
able to bring success with excellence,” Al Henzab said after the end of the fifth and
last round of the Qatar Drag Race Championship.

“Generally speaking, I am 100% satisfied with what was accomplished either in the
organizational or competitive aspects. I think that the praise we received from all
participants and followers is the conclusive proof of this accomplished success,”
the Secretary General of the Car & Motorcycle Racing Club of Qatar added.

Al Henzab admitted that the Club’s family has faced several difficulties recently,
stating that the most evident difficulties is the fact that this sport was new and did
not have any background or popularity. He said that they took on the challenge,
started from the scratch, and reached this accomplishment in record time after
overcoming these difficulties. “My boss, HH Sheikh Khalid bin Hamad Al Thani,
provided employees and the organizational committee with all the means possible.
He made us work with managerial and organizational professionalism to raise the
flag of our country and advance the game to the highest level,” he said.

“I believe the organizational process in the next season will be much easier
because we gained wide experience which will help us, of course. I can affirm from
now that as long as Sheikh Khalid bin Hamad Al Thani is my boss, I challenge
everybody that we will continue our successes from one round to another and
from one championship to another. God willing, the championship’s competitions
in the next season will witness more and stronger cars and the participation of new
classes. The season will begin in October, God willing,” Al Henzab said about the
new things he will present in the next period.

“We are completely satisfied with our performance, and our happiness is great
with the results accomplished. Our eyes are now on America which will witness our
competitions in the next period. I think the Qatar Championship was the best
preparation for the American competitions, especially that we have now three of
the best players in the 2008/2009 season at the Gulf level. Also, we found six
skillful and distinguished players. Sheikh Khalid gave us his instructions to prepare
these heroes through the American participations so they could gain the needed
experience through participation in these strong competitions,” the Secretary
General said about the performance of the Al Anabi team so far.

            9854 National Blvd. # 359                           Phone: 310-287-0405
            Los Angeles, CA 90034                               Fax:   310-943-2747           Page 1 of 1
            www.STCinterpreting.com                             support@STCinterpreting.com
